[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              APR 6, 2009
                               No. 08-13499                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 07-20562-CR-JAL

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

GARFIELD ALEXANDER HUDNELL,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                                (April 6, 2009)

Before DUBINA, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Appellant Garfield Alexander Hudnell appeals his conviction for being a
felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Specifically,

he appeals the district court’s denial of his motion to suppress all evidence

obtained as a result of the officers’ stop and frisk. Hudnell argues that the officers

lacked both reasonable suspicion for the stop and a reasonable belief that he was

armed and dangerous in order to conduct the frisk.

         We review a denial of a motion to suppress as a mixed question of fact and

law. United States v. Briggman, 931 F.2d 705, 708 (11th Cir. 1991). We review

the district court’s findings of fact for clear error and the application of law to

those facts de novo. Id. We construe the facts most favorably to the prevailing

party, which, in this case is the government. Id.

         The Fourth Amendment provides that seizures and searches of a person must

be justified by probable cause. See U.S. Const. amend. IV. In Terry v. Ohio, 392

U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968), the Supreme Court created an

exception to this rule, creating a “distinction between two elements of police work,

the stop and the frisk.” United States v. Bonds, 829 F.2d 1072, 1074 (11th Cir.

1987).

         With respect to the stop, the Supreme Court held that “an officer may,

consistent with the Fourth Amendment, conduct a brief, investigatory stop when

the officer has reasonable, articulable suspicion that criminal activity is afoot.”



                                            2
Illinois v. Wardlow, 528 U.S. 119, 123, 120 S. Ct. 673, 675, 145 L. Ed. 2d 570

(2000) (citing Terry, 392 U.S. at 30, 88 S. Ct. 1868). “While ‘reasonable

suspicion’ is a less demanding standard than probable cause and requires a

showing considerably less than preponderance of the evidence, the Fourth

Amendment requires at least a minimal level of objective justification for making

the stop.” Id. at 123, 120 S. Ct. at 675-76. “The officer must be able to articulate

more than an inchoate and unparticularized suspicion or hunch of criminal

activity.” Id. at 123-24, 120 S. Ct. at 676 (quotation omitted). To determine

whether an officer has reasonable suspicion we “must look at the ‘totality of the

circumstances’ of each case to see whether the detaining officer has a

‘particularized and objective basis’ for suspecting legal wrongdoing.” United

States v. Arvizu, 534 U.S. 266, 273, 122 S. Ct. 744, 750, 151 L. Ed. 2d 740 (2002).

      With respect to the frisk, after an officer legitimately stops an individual, an

officer may pat down or frisk an individual so long as “a reasonably prudent man

in the circumstances would be warranted in the belief that his safety or that of

others was in danger.” Terry, 392 U.S. at 27, 88 S. Ct. at 1883. Thus, if an officer

has a reasonable belief that the individual is armed and presently dangerous, the

officer may conduct a pat down. Bonds, 829 F.2d at 1074. The standard requires

“an objectively reasonable fear based upon specific facts regarding specific



                                           3
individuals.” Id. The sole purpose of the frisk is to protect the officers and others

nearby. Id.

      Here, we conclude from the record that the district court did not err by

denying Hudnell’s motion to suppress. The officers had reasonable suspicion to

stop Hudnell based on the unresolved 911 call asking for police assistance,

Hudnell’s appearance from behind a house that was not his, and Hudnell’s attempt

to run away upon further questioning. Further, a reasonable officer would believe

that Hudnell was armed and dangerous based on the above facts and his silence as

to whether he had a weapon. Therefore, we conclude that the officers were

justified in frisking Hudnell for their own protection. Accordingly, we affirm

Hudnell’s conviction.

      AFFIRMED.




                                           4